IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-30496
                                      Summary Calendar



       ARLENE D. BYRD and WARREN E. BYRD,

                                                           Plaintiffs-Appellants,

                                             versus

       THE PRUDENTIAL INSURANCE COMPANY
       OF AMERICA and XEROX CORPORATION,

                                                           Defendants-Appellees.

           _______________________________________________________

                   Appeal from the United States District Court for
                          the Middle District of Louisiana
                              (USDC No. 98-CV-828)
           _______________________________________________________
                                 January 19, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Arlene and Warren Byrd appeal the denial of certain medical benefits under

Xerox Corporation’s ERISA plan. The district court’s well-reasoned minute entry


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
docketed on March 23, 2000 explains that the Byrds failed to exhaust the available

administrative remedies. We must agree.

      Xerox and Prudential Insurance Company have requested this court to award

them attorney fees and costs incurred in this appeal. Although the Byrds’

contentions are devoid of merit, and we do question their presentation of the plan

description without the administrative information section, we decline to make that

award.

      AFFIRMED.




                                          2